Citation Nr: 0609628	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-21 030	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of education benefits incurred for 
the periods from April 2, 2001, to June 2, 2001; June 11, 
2001, to October 6, 2001; and November 5, 2001, to March 15, 
2002, is valid.  


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from August 1979 to 
October 1994. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which 
informed the veteran that an overpayment of Chapter 30 
educational benefits in the amount of $4,157.70, had been 
created.  

The veteran's claim was remanded in March 2004, as well as in 
August 2004.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1979 to October 1994.  

2.	On March 8, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  

In a statement received at the Board on March 8, 2006, the 
veteran wrote that the would like to close his appeal.  He 
requested that his docket be closed, and that he be sent 
paperwork for whatever restitution needed to be paid.  This 
statement by the veteran constitutes a withdrawal of his 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

As noted in the Board's August 2004 remand, the RO originally 
determined that the veteran was overpaid for education 
benefits for three periods in question (April 2, 2001, to 
June 2, 2001; June 11, 2001 to October 6, 2001; and November 
5, 2001 to March 15, 2002) which totaled an overpayment of 
$4,157.70.  This information was detailed in the RO's 
original letter to the veteran informing him of the 
overpayment.  However, based on the audit worksheet that was 
prepared on April 15, 2004, there was an overpayment of $130 
for the period in March 2001 (the veteran was paid $650, but 
was only due $520) that was included in the total overpayment 
of $4,157.70 discussed above.  Accordingly, the Board refers 
the new audit worksheet prepared in October 2004, which does 
not include the $130 overpayment, to the RO for its use in 
determining the amount that the veteran must repay.


ORDER

The appeal is dismissed.



		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


